 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                              UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13
14   RUTH DAVIS, an individual,                       Case No. 2:18-cv-18-03445 PA (JCx)
15                 Plaintiff,                         ORDER RE: STIPULATED
                                                      PROTECTIVE ORDER
16            v.
                                                      Complaint filed:    April 25, 2018
17   SAKS & COMPANY LLC, a Delaware                   FAC filed:          May 2, 2018
     Limited Liability Company; and DOES 1-           Trial:              March 19, 2019
18   10, inclusive,
19                 Defendant.
20
21
22
23
24
25
26
27
28

                                ORDER RE: STIPULATED PROTECTIVE ORDER
     50634110v.1
 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2            Having consider the Stipulated Protective Order, and finding that good cause
 3   exists, the parties to this action are hereby ORDERED to obey the provisions of the
 4   attached Stipulated Protective Order subject to any Orders of the assigned United States
 5   District Judge (e.g., District Judge’s Standing Order [Docket No. 8), Paragraph 9
 6   [governing Under Seal Filings]).
 7
 8   IT IS SO ORDERED.
 9
     Dated: October 23, 2018                                  /s/
10
                                               Hon. Jacqueline Chooljian
11                                             United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                ORDER RE: STIPULATED PROTECTIVE ORDER
     50634110v.1
